368 U.S. 516 (1962)
KAVANAGH
v.
STENHOUSE.
No. 615.
Supreme Court of United States.
Decided February 19, 1962.
APPEAL FROM THE SUPREME COURT OF RHODE ISLAND.
Aram K. Berberian for appellant.
J. Joseph Nugent, Attorney General of Rhode Island, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE DOUGLAS is of the opinion that further consideration of the question of jurisdiction should be postponed to a hearing of the case on the merits.